



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. MacMillan, 2013
    ONCA 109

DATE: 20130221

DOCKET: C54057

Winkler C.J.O., Rosenberg and Hoy JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

Tiffany MacMillan

Respondent

Philip A. Perlmutter, for the appellant

Paul K. Burstein, for the respondent

Heard: October 11, 2012

On appeal from the acquittal entered by Justice Ian S.
    McMillan of the Superior Court of Justice, dated June 27, 2011.

Rosenberg J.A.:

[1]

The Crown appeals from the respondents acquittal on charges of
    operating a vessel over 80 causing death contrary to s. 255(3.1) of the
Criminal
    Code
and impaired operation causing death contrary to s. 255(3). The
    acquittals followed the decision of McMillan J. on a
voir dire
excluding
    the results of analysis of breath tests because of violations of the
    respondents rights under the
Charter of Rights and Freedoms
:
R.
    v. MacMillan
, [2011] O.J. No. 5001 (S.C.)
.
The principal basis
    for the trial judges decision turned on his view of the investigating
    officers delay in demanding a breath sample and administering the approved
    screening device test. While I agree with the trial judge that the respondents
    rights were violated, in my view, he misconstrued the legal framework and
    misapprehended the nature of the delay. I am also of the view that the trial
    judge erred in law in his application of the test for exclusion of evidence
    under s. 24(2) of the
Charter
.

[2]

Accordingly, I would allow the appeal, set aside the acquittals and
    order a new trial.

THE FACTS

[3]

In light of the nature of the appeal, it is necessary to set out the
    facts in some detail. These facts are largely taken from the reasons of the
    trial judge.

[4]

The charges against the respondent arise out of a fatal boating
    incident. On June 15, 2009, at about 5:30 p.m., O.P.P. Constable Ariss was
    dispatched from the Blind River detachment to Lake Lauzon. Ariss was told by
    the dispatcher that a male person had been struck by a vessel and had been
    pulled out of the water. When he arrived a few minutes later, Ariss saw an
    ambulance at the boat landing and a body covered with a sheet on the shore. At the
    end of a long dock was a man with an oxygen mask over his face who was being
    attended by a paramedic and a young woman who was sitting at the end of the
    dock. This person, the respondent, appeared distraught and was crying.

[5]

Constable Ariss went to the respondent and attempted to comfort her. 
    The respondent was visibly upset and told the him he should be performing
    C.P.R. on a man who was still in the water. Ariss told her that the man was
    dead. During a three to four-minute conversation, Constable Ariss detected an
    odour of alcoholic beverage on the respondents breath. She said that she did
    not want to go to jail, that she had four drinks and was driving the boat. The conversation
    finished at 5:50 p.m. At that point, the officer had a reasonable suspicion
    that the respondent had alcohol in her body and had operated a vessel within
    the preceding three hours.  This was sufficient to give the officer grounds to
    make an approved screening device demand under s. 254(2)(b) of the
Criminal
    Code
.

[6]

Ariss did not make a demand at that time. Rather, he left the respondent
    and went to deal with other people who were arriving at the scene, including
    the deceaseds brother, another young woman who was hysterical, and the
    respondents mother. By this time, other officers had arrived. In the meantime,
    the respondent fainted and the paramedics took her to the ambulance. Ariss
    retrieved the approved screening device from his cruiser and entered the
    ambulance. He read the demand to the respondent at 6:19 p.m. and demonstrated
    how she was to comply with the demand. At that point, the respondent became
    very upset and began to cry. Ariss held off requiring the breath sample to
    ensure that the respondent was medically fit, given that she had previously
    fainted and had become very upset. Ariss and the respondent left the scene in
    the ambulance at 6:46 p.m.  There was no other evidence as to what occurred in
    the 27 minutes between when the demand was made and the ambulance left the
    scene. The ambulance arrived at the hospital at 6:51 p.m. At 7:06, the
    emergency room physician finished examining the respondent and told Ariss that
    the respondent was medically fit to provide a sample of her breath. At 7:16,
    she gave the breath sample and the instrument registered a fail. The physician
    required that the respondent remain in the hospital for 30 minutes for observation.
    At 7:18, Ariss arrested the respondent for over 80 causing death and informed
    her of her right to counsel. At the urging of Ariss, the respondent spoke to a
    lawyer at 7:32 p.m.

[7]

The physician cleared the respondent to leave the hospital at 8:05 p.m.
    She was taken to the detachment, arriving at 8:14 p.m. The respondent provided
    breath samples at 8:24 and 8:42 p.m., with results of 170 mg of alcohol per 100
    ml of blood.

THE TRIAL JUDGES RULING

[8]

The trial judge found that Constable Ariss had formulated the necessary
    grounds to make the approved screening device demand at 5:50 p.m. At this stage,
    the respondent was a suspect and would not have been allowed to leave. The
    trial judge therefore concluded that the respondent was detained at this point,
    which engaged her s. 10
Charter
rights. The trial judge also held that
    the demand should have been made immediately after the officer had grounds to
    make it. The trial judge found that this delay was not justified.  As he said,
    at para. 46:

The circumstances of the pre-demand delay as represented by
    Officer Ariss are insufficient to justify his failure to make the demand at the
    earliest opportunity upon formulating his reasonable grounds and in a position
    to do so. Upon formulating his reasonable grounds, he had back up available to
    him, other officers who could have assisted him or undertaken his involvement
    with other attendees and which would have left him free to make and process the
    s. 254(2) demand of the Applicant. His failure to do so is more likely attributable
    to his inexperience and as characterized by Detective Staff-Sergeant Gaynor, an
    officer with some 21 years experience, "he appeared confused and very
    anxious about what was going on".

[9]

There was no evidence as to the reason for the delay in giving the
    demand until 6:19 other than that Ariss was dealing with the other people who
    had arrived on the scene. There was also no evidence as to how long the
    respondent was unconscious after she fainted.

[10]

The
    trial judge found that the subsequent delay in the officer requiring the
    respondent to give the breath sample for analysis in the approved screening
    device was due to the fact that Ariss overtly and unilaterally chose to forego
    the Applicants provision of a breath sample. In the trial judges view, this
    decision was not due to the respondents refusal or inability to comply with
    the demand.  Rather, it was because the officer was not prepared to facilitate
    the reception of a breath sample in response to his demand.

[11]

The
    trial judge referred to this courts decision in
R. v. Danychuk
(2004), 70 O.R. (3d) 215, at para. 22, in which Blair J.A. wrote that the term
    forthwith in s. 254(2) imposes an obligation on the suspect to comply with
    the demand in a timely fashion and an obligation on the police to conduct the
    test in a timely fashion in order that the detainees rights to counsel under
    s. 10(b) of the
Charter
are minimally impaired. The trial judge held
    that at 6:19, Ariss did not have an objective basis for suspending the taking
    of the breath sample, and there was no basis for not giving the respondent her
    s. 10(b) rights.  As he said, at para. 37 of his ruling:

Officer Ariss acknowledges that the Applicant was not given her
    s. 10 rights to counsel following his suspension of the breath demand procedures,
    notwithstanding that she was being detained, and that the immediacy requirement
    of s. 254(2) had been abandoned. On his evidence, detention did not enter his
    mind at that time. Officer Ariss, of his own volition, created an environment
    in which he was no longer in a position to require that a breath sample be
    provided by the Applicant before she might have a realistic opportunity to
    consult counsel.

[12]

In
    discussing the post-demand delay, the trial judge noted that there was no
    evidence as to what occurred in the ambulance between 6:19 and 6:46 p.m., other
    than that the officer demonstrated how to provide the sample and the respondent
    became upset. The trial judge noted that the paramedic who was present during
    this time did not testify. The trial judge referred to Ariss testimony that it
    did not occur to him to provide the respondent with her s. 10(b) rights. The
    officer also acknowledged that there were telephones available in the hospital
    and it would have been possible for him to facilitate the respondents
Charter
rights.

[13]

The
    trial judge concluded that since the s. 254(2) demand was invalid, there was no
    basis for making the Intoxylizer demand under s. 254(3). Ariss had conceded
    that he did not have grounds to make the Intoxylizer demand before obtaining
    the results from the approved screening device test. Accordingly, the
    Intoxylizer evidence was tainted and was not lawfully obtained.

[14]

Having
    found breaches of ss. 8, 9 and 10(b) of the
Charter
, the trial judge
    turned to s. 24(2) to determine the admissibility of the unconstitutionally
    obtained results of the breath tests, applying the framework set out by the majority
    of the Supreme Court in
R. v. Grant
, 2009 SCC 32, [2009] 2 S.C.R. 353.

[15]

Under
    the first inquiry, the seriousness of the
Charter
-infringing conduct,
    the trial judge held that the violations of the respondents rights were
    serious. The trial judge included the conduct of Ariss and Detective
    Staff-Sergeant Gaynor. As for the latter, the trial judge noted that Gaynor did
    not intervene in the investigation, despite his testimony that Ariss, who was
    relatively inexperienced, seemed confused and very anxious.

[16]

The
    trial judge then referred to the following aspects of Ariss conduct:

·

Although he knew he had an obligation to make the approved
    screening device demand upon formulating his grounds, the officer offered no
    explanation for the delay, saying I dont know when asked why he had not
    given the demand immediately.

·

When asked why he did not give the respondent her right to
    counsel in the ambulance, he said that the issue of detention never entered his
    mind.

·

He knew or should have known that he had to give the respondent
    her s. 10(b) rights when he delayed compliance with the demand; there was no
    emergency or other exigent circumstance that would excuse the delay in
    complying with s. 10(b). The violation could not be said to be inadvertent. His
    conduct in this respect moved considerably along the spectrum from good faith
    to bad faith.

·

The violation was also more serious because the respondent was
    particularly vulnerable due to the emotional trauma of the occurrence itself
    and the fact that she was under the influence of alcohol.

·

Ariss testified that he had urged the respondent to call a lawyer
    after he gave her the s. 10(b) rights. The trial judge seems to have been
    sceptical about this evidence, saying the following, at para. 64:

I have considerable difficulty reconciling the officer's
    eventual and purported genuine concern for her s. 10(b) rights with his
    evidence that the issue of detention and the corresponding requirement for s.
    10(b)
Charter
rights to counsel had not earlier ever entered his mind.

·

Ariss had changed his testimony. In a prior proceeding he had
    said that the respondents statements at the scene were possibly unreliable; at
    this trial he said that the statements were reliable and that he had made a
    mistake.  The trial judge stated, at para. 65: The significance of that
    inconsistent evidence in relation to his not making the s. 254(2) demand
    immediately has not been overlooked by the court.

·

The trial judge found that the delay in requiring the breath
    sample after the demand could not be justified by the respondents medical
    condition.  He said, at para. 66:

On the evidence adduced, I am unable to find justification for
    the officer's refusal to facilitate the receipt of the breath sample, having
    demanded it from her, based on medical concerns, and that she was upset.

[17]

As
    to the impact on the respondents
Charter-
protected rights, the trial
    judge noted that there is no longer any presumption that bodily evidence, such
    as breath test evidence, should be excluded as conscriptive evidence. Rather,
    the court must consider all the circumstances, including the discoverability of
    the evidence. Since the Intoxilyzer results would not have been discovered
    without the results from the approved screening device demand, this was an
    aggravating circumstance. The trial judge characterized the intrusions as
    significant, although not egregious. The trial judge also speculated, at para.
    74, as to what legal advice the respondent might have obtained had she been
    given the opportunity to consult counsel:

The Applicant was and continued to be in need of legal advice.
    While it is speculative, that advice might well have been that by this point in
    time, 7:16 p.m., and in these circumstances, she was no longer required to
    comply with the ASD demand made at 6:19 p.m. The "forthwith" requirement
    of s. 254(2), recognized under s. 1 of the
Charter
as a reasonable
    limit prescribed by law, demonstrably justified in a free and democratic
    society, had been spent. There no longer existed any reasonable justification
    for not having informed the Applicant of her s. 10(b)
Charter
rights
    and "without delay". Only two minutes after providing the ASD breath
    sample, she was arrested and given her rights to counsel at 7:18 p.m. by
    Officer Ariss. The impact of the infringement of her
Charter
rights
    was considerable.

[18]

As
    to the third line of inquiry, societys interest in an adjudication on the
    merits, the trial judge dealt with the reliability of the evidence as follows, at
    para. 76:

The results of the breath analysis in respect to both the ASD
    and the Intoxylizer constitute relevant and reliable evidence. The breath
    analysis results in this case would necessarily accommodate the discovery of
    the truth, but that interest must be balanced against any
Charter
infringement which would support exclusion to preserve the integrity of the
    administration of justice... The court must ask 'whether the vindication of
    the specific
Charter
violation through the exclusion of evidence
    exacts too great a toll on the truth-seeking goal of the criminal trial'."
    Here, that toll would be considerable and perhaps even insurmountable.
    [Citations omitted.]

[19]

The
    trial judge acknowledged that the Intoxilyzer evidence was essential to the
    prosecution and that the exclusion of highly reliable evidence that makes the
    prosecution impossible is more likely to negatively impact the repute of the
    administration of justice. As to the seriousness of the offence, the trial
    judge noted that majority in
Grant
did not find this factor to be much
    assistance. In the end, the trial judge found that this third inquiry favoured
    admission of the evidence.

[20]

Finally,
    the trial judge weighed the three lines of inquiry. He particularly relied upon
    the decision of Fish J. in
R. v. Woods
, 2005 SCC 42, [2005] 2 S.C.R.
    205. He noted that the statutory scheme for obtaining breath test evidence was
    intended to operate within constitutional boundaries and that the infringement
    of a vehicle operators rights was justified as a reasonable limit under s. 1
    of the
Charter
only where the forthwith requirement in s. 254(2) was
    complied with. The trial judge saw Ariss as attempting to do that which the
    Supreme Court of Canada had precisely held in
Woods
was not
    permissible as being unconstitutional. The trial judge was of the view that
    sanctioning the delays that occurred in this case would [strike] at the very
    core of the administration of justices repute in the long-term. He concluded
    as follows, at para. 90:

Although the interaction of Officer Ariss with the Applicant
    did nothing to demean her dignity, the intrusion on her liberty and privacy
    through her unconstitutional detention was much more than trivial and
    represented an intrusion on her
Charter
-protected interests.

[21]

The
    trial judge viewed Ariss conduct as an obvious disregard for the respondents
    rights. He found that the conduct was unacceptable and if sustained would
    tarnish and bring disrepute to the administration of justice. Weighing all the
    circumstances, he determined that the evidence must be excluded under s. 24(2).

ANALYSIS

Infringement of the Respondents Rights

[22]

The
    trial judge found that s. 254(2) was not complied with and the respondents
Charter
rights under ss. 8, 9 and 10(b) were breached as a result of two delays: the
    delay in making the breath sample demand and the post-demand delay in
    facilitating the test.

[23]

As
    noted above, the trial judge held that the respondent was detained as soon as
    the officer formed the requisite grounds for making the approved screening
    device demand. He also held that the demand had to be made forthwith after the
    officer had the grounds to make the demand. While Ariss had the grounds to make
    the demand at 5:50 p.m., he did not make the demand until 6:19. The trial judge
    saw no justification for this delay. As I understand it, the trial judge found
    that this failure to make the demand forthwith invalidated the s. 254(2) demand
    and resulted in a breach of the respondents s. 10(b) rights.

[24]

In
    my view, the trial judge erred in finding that the respondent was detained from
    the moment the officer had the grounds to make the demand. As a result, he also
    erred in holding that the respondents s. 10(b) rights were infringed because
    of the delay in making the demand. In light of the circumstances, including the
    fact that the respondent was not detained, the trial judge erred in finding
    that the demand was invalid because it was not made forthwith as required by s.
    254(2). However, the trial judge correctly found that the respondent was
    detained and denied her right to counsel as of 6:19, when Constable Ariss made
    the breath sample demand in the ambulance.

(1)

Interpretation of s.
    254(2)

[25]

In
    considering the interpretation of s. 254(2), it should be borne in mind that
    this subsection was revised by the
Tackling Violent Crime Act
, S.C.
    2008, c. 6, s. 19(3). Under the predecessor provision there was a relatively
    strict temporal limit because of the opening words of the provision: Where a
    peace officer reasonably suspects that a person who
is operating
a
    motor vehicle or who
has the care or control
of a motor vehicle, 
    whether it is in motion or not, has alcohol in the persons body  (emphasis
    added). It would be absurd to interpret the provision so narrowly as to require
    that the officer made the demand while the motorist was still actually driving
    the vehicle, nevertheless, there was little leeway. The demand had to be made as
    soon as is reasonably possible, that is, allowing only such delay as is
    reasonably necessary to enable the police officer to carry out his duties:
R.
    v. Lackovic
(1988), 45 C.C.C. (3d) 80 (Ont. C.A.), at p. 84 .

[26]

This
    strict temporal requirement is no longer found in the legislation. The opening
    words of s. 254(2) now provide as follows:

If a peace officer has reasonable grounds to suspect that a
    person has alcohol or a drug in their body
and that the person has, within
    the preceding three hours, operated a motor vehicle or vessel,
operated or
    assisted in the operation of an aircraft or railway equipment
or had the
    care or control of a motor vehicle, a vessel
, an aircraft or railway
    equipment, whether it was in motion or not, the peace officer may, by demand,
    require the person to comply with paragraph (a), in the case of a drug, or with
    either or both of paragraphs (a) and (b), in the case of alcohol [Emphasis
    added.]

As a result, the temporal requirement that flowed from
    the is driving and has the care or control language no longer applies.

[27]

That
    is not to say that there are no temporal limits in considering the validity of a
    s. 254(2) demand. There is the obvious limit that the officer have reasonable
    grounds to suspect that the person has alcohol in their body when the officer
    makes the demand and that the person was operating the vessel within the
    preceding three hours.

[28]

As
    well, there are temporal limits implied by the balance of subsection (2) and by
    the
Charter
right to counsel for a person who has been detained. These
    temporal limits relate to both the timing of the demand and the timing of the test.
    Paragraph (b) of s. 254(2) sets out what the officer can require the operator
    to do:

to provide
forthwith
a sample of breath that, in the
    peace officer's opinion, will enable a proper analysis to be made by means of
    an approved screening device and, if necessary, to accompany the peace officer
    for that purpose. [Emphasis added.]

[29]

With
    respect to the timing of the test, while s. 254(2)(b) is worded as if only the operator
    must act forthwith, the courts have also held that the officer must be in a
    position to administer the test forthwith. This latter forthwith requirement
    flows from the wording of the section and the exigencies of the
Charter
. 
    Since the operator must forthwith comply with the demand, it follows that the
    officer must be in a position to facilitate compliance forthwith:
R. v.
    Grant
, [1991] 3 S.C.R. 139, at p. 150. One problem faced by police officers
    making the demand is that, on occasion, officers would not have an approved
    screening device and there would be a delay while the device was brought to the
    scene by another officer.  In the result, there has been considerable
    litigation on how much delay in facilitating the administration of the approved
    screening device test can be tolerated while still complying with the forthwith
    requirement. However, it is important to point out that this forthwith
    requirement flows from the making of the demand, not from when the officer had
    the grounds to make the demand.

[30]

The
    other temporal requirement, the timing of the demand, also flows from the
    interaction of s. 254(2) and s. 10(b) of the
Charter
. Soon after the
Charter
came into force, the Supreme Court of Canada held that a motorist was detained
    within the meaning of s. 10(b) when required to comply with a demand under the
    predecessor to s. 254(2), the former s. 234.1(1):
R. v. Thomsen
,
    [1988] 1 S.C.R. 640. At that time, the demand was limited to motorists and was
    described as a roadside screening device demand. In
Thomsen
, the court
    held that requiring the detained motorist to comply with the demand before
    being advised of the right to counsel and given the opportunity to consult
    counsel was a reasonable limit within the meaning of s. 1 of the
Charter
.
    The Supreme Court of Canada has since extended this principle to other roadside
    tests, such as requiring the motorist to comply with a physical coordination
    test: see
R. v. Orbanski; R. v. Elias
, 2005 SCC 37, [2005] 2 S.C.R. 3,
    at para. 52.

[31]

Cases
    that have considered the relationship between s. 254(2) and s. 10(b) have
    generally been in the context of the operator of the vehicle being detained,
    either when the motorist was stopped by the police, as in
Orbanski
, or
    by reason of the demand itself, as in
Thomsen
. It is because the
    motorist is detained and would otherwise be entitled to consult counsel that
    the test must be administered immediately. Otherwise, there would be no
    justification for not giving the motorist his or her s. 10(b) rights. There
    does not seem to have been any consideration of how s. 254(2) should be
    interpreted in a case where the operator has not been detained.

[32]

Be
    that as it may, the Supreme Court of Canada in
Woods
and this court as
    recently as 2012 in
R. v. Quansah
, 2012 ONCA 123, 286 C.C.C. (3d) 307,
    have held that forthwith requires that the demand be made as soon as the
    officer has formed the requisite grounds to make the demand; the justifiable
    delay does not seem to be tied to the fact that the motorist is detained. As
    Fish J. held in
Woods
, at para. 15:

Section 254(2) authorizes roadside testing for alcohol
    consumption, under pain of criminal prosecution, in violation of ss. 8, 9 and
    10 of the
Canadian Charter of Rights and Freedoms
. But for its
    requirement of immediacy, s. 254(2) would not pass constitutional muster.

[33]

In
Quansah
, the Crown had argued for an expansive definition of the
    forthwith requirement and that the demand would be valid if the sequence of
    events between the police officer forming grounds to make an ASD demand, and
    the detainee responding to the demand, occurs faster than the time in which the
    detainee realistically could consult with counsel (at para. 15). Speaking for
    the court, LaForme J.A. rejected this interpretation. He held, at para. 35,
    that the opportunity to consult with counsel is not the only criterion for
    assessing whether the forthwith requirement has been met. LaForme J.A. went on
    to set down five things a court must consider in determining whether the demand
    was made forthwith.  His second point is set out at para. 46:

Second, the demand must be made by the police officer promptly
    once he or she forms the reasonable suspicion that the driver has alcohol in
    his or her body. The immediacy requirement, therefore, commences at the stage
    of reasonable suspicion.

[34]

It
    follows that the trial judge in this case did not err in holding that the
    demand had to be made promptly after Ariss formed the grounds. The Crown argues
    that even if the demand had to be made forthwith after Ariss formed his
    grounds, the demand was still valid; Ariss had to attend to the other people
    who were arriving at the scene, and some delay was inevitable while the officer
    obtained the device from his car, powered it up and explained its use to the
    respondent. In
Quansah
, LaForme J.A. held that in unusual
    circumstances, a court may give a more flexible interpretation to the forthwith
    requirement. The test adopted by LaForme J.A., at para. 47, is one of
    reasonable necessity:

In the end, the time from the formation of reasonable suspicion
    to the making of the demand to the detainee's response to the demand by
    refusing or providing a sample must be no more than is reasonably necessary to
    enable the officer to discharge his or her duty as contemplated by s. 254(2).

[35]

In
    my view, greater flexibility in the forthwith requirement can be tolerated
    where the suspect has not been detained between the time the officer forms the
    grounds and when the officer makes the demand. After all, the primary factor
    driving the need for immediate action is the avoidance of a lengthy detention
    while a detainee is deprived of the right to consult counsel.

(2)

Application to this
    Case

(a)

Delay
    in Making the Demand

[36]

I
    agree with the appellant that the trial judge erred in holding that the
    respondent was detained before the demand was made. Before the demand was made,
    the respondent was not physically restrained nor under any legal obligation to
    comply with a restrictive demand or direction. As is made clear in
R. v.
    Suberu
, 2009 SCC 33, [2009] 2 S.C.R. 460, at para. 23, even where a person
    is under investigation for criminal activity and is asked questions, the person
    is not necessarily detained. In the absence of a legal obligation to comply,
    detention arises where a reasonable person would conclude by reason of the
    state conduct that he or she had no choice but to comply.

[37]

On
    this record, there is no evidence that the respondent was detained before Ariss
    made the demand. To the contrary, the fact that Ariss left her alone tells
    against any psychological detention. The fact that Ariss would not have let her
    leave if she had tried to does not mean that she was detained. The trial
    judges reasons, at para. 24, belie any basis for finding a detention: She
would
    have
had a legal obligation to comply with the contemplated s. 254(2)
    demand and on these facts
a psychological detention would have materialized

    (emphasis added). Until the demand was made, the psychological detention did
    not materialize. As was said in
R. v. Clayton
, 2007 SCC 32, [2007] 2
    S.C.R. 725, at para. 48, it is not until the officers subjective intent is
    accompanied by actual conduct that the intent becomes relevant for
    constitutional purposes.

[38]

Since
    the respondent was not detained until the demand was made, her rights under ss.
    9 and 10(b) were not infringed in the period before the demand was made.

[39]

The
    trial judge, having concluded that the respondent was detained, took a strict
    view of the forthwith requirement. He proceeded as if Ariss was required to
    make the s. 254(2) demand immediately upon forming the reasonable suspicion. In
    light of the fact that the respondent was not detained, the forthwith
    requirement should have been applied flexibly. The trial judge properly
    considered the presence of other officers who could have assisted with the
    investigation. However, he also recognized that there were exigent
    circumstances at the scene. Ariss was dealing with the arrival of distraught
    friends and family members, and the respondent was unconscious for an uncertain
    length of time. In these exigent circumstances, applying a more flexible test, I
    conclude that the 29-minute delay between the formation of the suspicion and
    the demand was reasonably necessary and that the demand complied with the forthwith
    requirement.


(b)

Delay
    in Requiring Compliance with the Demand

[40]

The
    trial judge found a further violation of the
Charter
and of s. 254(2)
    of the
Criminal Code
because of the delay from 6:19 p.m., when the
    demand was made, until 7:16 p.m., when the respondent complied with the demand
    at the hospital. Ariss explanation for the delay was that he wanted to be
    satisfied that the respondent was medically fit to provide a sample; she had
    previously fainted and become very upset when the demand was made.
    Nevertheless, there was no question that the respondent was detained throughout
    this period, and the officer could provide no justification for not affording
    the respondent her right to counsel. The findings of fact by the trial judge
    are against the appellant on this issue. As the trial judge said, at para. 37
    of his reasons:

Officer Ariss acknowledges that the Applicant was not given her
    s. 10 rights to counsel following his suspension of the breath demand
    procedures, notwithstanding that she was being detained, and that the immediacy
    requirement of s. 254(2) had been abandoned. On his evidence, detention did not
    enter his mind at that time. Officer Ariss, of his own volition, created an
    environment in which he was no longer in a position to require that a breath
    sample be provided by the Applicant before she might have a realistic
    opportunity to consult counsel.

[41]

Even
    if Ariss believed that he had a good reason to hold off requiring the
    respondent to comply with the demand, there was no justification for not giving
    her the opportunity to consult counsel. I agree with the trial judge that the
    respondents s. 10(b) rights were infringed. I also agree that this delay in
    facilitating the provision of the sample while the respondent was detained was
    a basis for finding that the demand was invalid under s. 254(2). As LaForme
    J.A. said in
Quansah
,

at para. 49, one of the circumstances
    for consideration is whether the police could realistically have fulfilled
    their obligation to implement the detainee's s. 10(b) rights before requiring
    the sample. If so, the forthwith criterion is not met.

[42]

As
    the trial judge held, since the s. 254(2) demand was invalid and the
    respondents rights under s. 10(b) were infringed, the s. 254(3) demand was
    also invalid. However, as the trial judge recognized, the results of the s.
    254(3) demand were only inadmissible if the respondent showed that they should
    be excluded under s. 24(2). Since the Supreme Courts decision in
R. v.

Grant
, 2009 SCC 32, [2009] 2 S.C.R. 353, there is no longer a rule of
    automatic exclusion for breath test evidence. The appellant submits that the
    trial judge erred in his approach to s. 24(2). I now turn to that issue.

Exclusion of Evidence under s. 24(2) of the
Charter

The Standard of Review

[43]

As
    held in
Grant
, at para. 86, the decision of the trial judge on whether
    evidence should be excluded under s. 24(2) of the
Charter
is entitled
    to considerable deference [w]here the trial judge has considered the proper
    factors. The caution with which an appellate court must approach the trial
    judges decision on application of s. 24(2) is demonstrated in
R. v. Côté,
2011
    SCC 46, [2011] 3 S.C.R. 215. The Supreme Court held that it was not open to the
    Court of Appeal in that case to substitute its own view of the police
    misconduct for that of the trial judge. Justice Cromwell, speaking for the
    majority of the court, held that it was not open to the Court of Appeal in that
    case to re-characterize the evidence in the face of numerous findings of fact
    by the trial judge that were not tainted by clear and determinative error (at
    para. 51). When considering whether the findings of fact were tainted by
    reviewable error, Cromwell J. held, at para. 52:

The trial judge made these clear findings of fact based on his
    first-hand assessment of the officers' credibility by observing their testimony
    in court. There is no basis disclosed for interfering with the trial judge's
    numerous conclusions with respect to the police conduct and I thus decline to
    interfere with his findings.

[44]

In
    this case, I have identified two legal errors by the trial judge in his
    findings of breach of the respondents rights. The trial judge erred in finding
    that the respondent was detained from the moment Ariss formed the grounds to
    make the approved screening device demand and in finding that the demand was
    not made forthwith. In my view, these errors do not entitle this court to
    disregard the findings of the trial judge that are not tainted by the errors and
    simply embark on its own assessment of the seriousness of the breach and the
    impact of the
Charter-
infringing conduct. It remains to determine the
    extent to which these errors did taint the trial judges s. 24(2) findings, and
    more generally whether the trial judge properly applied s. 24(2).

[45]

The
    Crown argues that the trial judge made unreasonable findings of fact that
    tainted his s. 24(2) analysis, including the following:

·

Ariss could have made the screening demand earlier because there
    were other officers on the scene.

·

Ariss did not act reasonably in delaying both making the demand
    and requiring the respondent to comply.

·

The respondents right to counsel could have been implemented
    sooner because of the availability of telephones at the hospital.

[46]

The
    Crown also argues that it was unreasonable for the trial judge to find that the
    respondents vulnerability increased the severity of the breach. In the Crowns
    view, the respondents vulnerability mitigated the seriousness of the breach because
    it explained Constable Ariss concern about administering the screening device
    test until after the respondent had been seen by the emergency-room physician.

[47]

I
    will now consider these submissions in light of the test for exclusion of
    evidence as set out in
Grant
. As is well-known, the court is required
    to inquire into the seriousness of the
Charter-
infringing state
    conduct, the impact on the
Charter-
protected interests of the accused,
    and societys interest in an adjudication on the merits. The court is then to
    weigh the various indications and determine whether, on balance, the admission
    of the evidence obtained in violation of the accuseds
Charter
rights
    would bring the administration of justice into disrepute.

(1)

Seriousness of the
Charter
-Infringing
    State Conduct

[48]

The
    first thing to notice about the trial judges assessment of the seriousness of
    the
Charter
-infringing conduct is that his erroneous finding that the
    respondent was detained prior to the demand played no explicit part in his
    assessment of the seriousness of the state conduct. He said, at para. 58:

Nor is this a case that turns on some novel or unsettled issue
    in the realm of
Charter
jurisprudence. Officer Ariss must be taken to
    have known or should have at least been alive to the issue of detention and the
    subjects right to counsel in those circumstances.

[49]

To
    the extent that this finding turned on the trial judges view that the
    respondent was detained from the moment the officer formed the requisite
    grounds to make the screening device demand, this characterization of the
    officers conduct was unreasonable. I tend to think that this was not a major
    consideration, however, since the respondent was detained 19 minutes later when
    the demand was made. If this were the only consideration on the question of
    detention, the trial judges finding should not be interfered with.

[50]

More
    problematic is the trial judges failure to consider the nature of the
    detention. While the nature of the detention is a factor to consider under the
    second inquiry, it is also relevant to the seriousness of the police conduct in
    this case. The detention was not an abusive exercise of police powers. Of the
    period from 5:50 p.m., when the officer had the grounds to make the screening
    demand, to 8:24 p.m., when the Intoxilyzer test was administered, the detention
    was somewhat abstract. As I have said, from 5:50 p.m. to 6:19, the respondent
    was not in fact detained. From 6:19 until 6:51, the respondent, although
    detained as a matter of law because of the screening device demand, was in an
    ambulance, not because of the demand but because of her health. From 6:51 to approximately
    8:05, the respondent was in the care of the hospital. I recognize that she was
    arrested and informed of her rights at 7:18 because she failed the screening
    device test. However, the delay from 7:18 onward was due to attempts to
    facilitate contact with counsel, remaining at the hospital for observation, and
    then facilitating the Intoxilyzer test. This course of conduct, as concerns
    detention, can in no way be characterized as abusive.

[51]

That
    said, the main focus for the trial judge was not on the detention but on the
    delay in making the demand as soon as the officer had the requisite grounds. As
    I have discussed above, the trial judge erred in concluding that the demand was
    not made forthwith. Having concluded that the respondent was detained, the
    trial judge did not apply the flexible application of the forthwith requirement
    that was appropriate in the circumstances.

[52]

A
    crucial finding by the trial judge was that, although Constable Ariss knew he
    had an obligation to make the demand forthwith, he had no explanation for the
    delay. The trial judge quoted the officers response to a question in
    cross-examination asking him why he did not make the demand immediately: I
    dont know. The trial judge, at para. 56, harshly criticized this aspect of
    the officers conduct as demonstrating a wilful blindness respecting his law
    enforcement duties and the Applicants
Charter
rights.

[53]

Accepting
    that it is not open to this court to simply re-characterize the police conduct,
    in my view, this was an unreasonable finding. The delay was 29 minutes from the
    time Ariss formed a reasonable suspicion to the time he made the demand. During
    that time, several people were arriving on the scene, the respondent fainted
    and was unconscious for an undetermined amount of time, and the paramedics
    moved the respondent to the ambulance. Given the circumstances at the scene,
    the officers failure to make the demand immediately at 5:50 does not indicate
    wilful blindness towards the respondents
Charter
rights. Since the
    respondent was not detained during this time, she had no constitutional right
    to counsel under s. 10(b).

[54]

One
    other factor that the trial judge took into account on this aspect of the case
    is the presence of a more senior officer. As the trial judge said, at para. 55:

In evaluating the blameworthiness of the offending police
    conduct, reference should be made not only to Officer Ariss but also to
    Detective Staff-Sergeant Gaynor. Notwithstanding that he characterized Officer
    Ariss on the scene as being "confused and very anxious about what was
    going on", there is not any evidence that Gaynor did anything to
    materially intervene and assist the much junior officer but rather simply chose
    to excuse his inaction by suggesting that he wasn't in charge of the scene.

[55]

Crown
    counsel argues that the trial judge misapprehended the evidence as to when the
    other officers, especially Sergeant Gaynor arrived. I agree in one respect. The
    evidence is clear that Gaynor did not arrive until around 6:20 when the
    respondent was being placed in the ambulance. Thus, his presence could not have
    altered the sequence of events up to the giving of the screening device demand.
    On the other hand, if Gaynor had provided more assistance, he might have
    intervened to avoid the lengthy delay before the respondent was advised of her
    right to counsel. This is not the kind of clear and determinative error that
    invites appellate review.

[56]

The
    next period of time to consider is from when the respondent and Ariss were in
    the ambulance from 6:19, when Ariss made the demand, to 6:51, when they arrived
    at the hospital. As the trial judge noted, the ambulance attendant was not
    called as a witness, and there was no evidence as to what occurred during this
    time, other than Ariss evidence that he held off requiring the respondent to
    comply with the demand because the respondent became very upset and began to
    cry. Again, the trial judge was critical of the officers conduct, as he said,
    at paras. 57-58:

Officer Ariss either abandoned or delayed facilitating, the s.
    254(2) demand in the ambulance. When asked why he didn't advise the applicant
    of her s. 10(b)
Charter
rights thereafter, he testified that the issue
    of her detention never entered his mind. It is also noteworthy that in his
    evidence, the officer wouldn't directly acknowledge in cross-examination that
    the Applicant was ever detained by him prior to furnishing her ASD sample.
    Crown counsel, to his credit, did so in his submissions.

This is not a case where the officer's actions or
Charter
rights inaction could be excused as for example where emergency or evidence
    preservation is advanced as justification. Nor is this a case that turns on
    some novel or unsettled issue in the realm of
Charter
jurisprudence.
    Officer Ariss must be taken to have known or should have at least been alive to
    the issue of detention and the subject's right to counsel in those
    circumstances. The right to counsel is a constitutional limit that is so basic
    and settled that it would be manifestly unreasonable to conclude that his
    failure to extend the s. 10(b)
Charter
right to the Applicant was
    inadvertent.

[57]

These
    were essentially findings of fact, and the Crown has not shown that they are
    tainted by clear and determinative error.  Thus, it is not open to this court
    to re-characterize the trial judges holding that the officers conduct was not
    inadvertent. Or, as the trial judge later said, at para. 58, the pendulum
    moves considerably along the arch from the good faith designation towards the
    bad faith limitation.

[58]

In
    measuring the seriousness of the
Charter
-infringing conduct, the trial
    judge then turned to the respondents vulnerability. He expressed the following
    view, at para. 60 of his reasons:

A consideration in assessing the extent or degree of departure
    from
Charter
standards can involve the vulnerability of the subject,
    particularly in a rights to counsel violation, see
R. v. Clarkson
[1986] 1 S.C.R. 383 and
R. v. Evans
(1991), 4 C.R. (4th) 144 (S.C.C.).

As evidence of the respondents vulnerability, the
    trial judge referred to the emotional trauma of the days events and the
    effects of alcohol as demonstrated by the Intoxilyzer results. In my view, the
    trial judge erred in his use of the respondents vulnerability to increase the
    seriousness of the
Charter
-infringing conduct.

[59]

Ordinarily,
    any special vulnerability of the accused is more properly considered at the
    stage of the second inquiry, the impact on the accuseds
Charter
-protected
    interests, with one caveat.  If there is evidence, as in
R. v. Evans
,
    [1991] 1 S.C.R. 869 and
R. v.

Clarkson
, [1986] 1 S.C.R. 383,
    that the police took advantage of any special vulnerability, the violation
    would be more serious. The trial judge may have had this principle in mind when
    he referred to the testimony of Constable Graham, who briefly attended at the
    hospital. The trial judge referred to her evidence, at para. 63:

Officer Graham testified that she went to the hospital at 7:11
    p.m. and was only there for a brief period of time, nine minutes. She described
    the Applicant's emotional state during her attendance as upset and crying. She
    observed Officer Ariss explaining the "requirement" of the Applicant
    to provide an A.S.D. breath sample while awaiting the return to the room of her
    mother.

[60]

Accepting
    that there may be an element of taking advantage of the respondents
    vulnerability, the trial judge erred in failing to take into account that this
    same evidence rendered the officers overall conduct less serious. Evidence that
    the respondent was upset and crying also explained much of Ariss conduct,
    which the trial judge found so egregious. This conduct included holding off
    requiring the respondent to comply with the demand at 6:19 because the
    respondent became so upset, had just recovered from a fainting spell and was in
    an ambulance. The trial judges reference to Grahams evidence fails to take
    into account that Ariss only required the respondent to provide the sample
    after a physician had advised him that the respondent was medically fit to
    provide a sample of her breath. The trial judges use of a double standard with
    respect to the respondents condition is strikingly demonstrated by his
    concluding comments on this first inquiry, at para. 66:

The
Charter
infringing state conduct in this case
    cannot be laid off against or justified by any exigent circumstances of
    necessity or emergency in the context of preserving evidence. However, other
    forms of extenuating circumstances as referenced in
R. v. Grant
at paragraph
    75 ... "may attenuate the seriousness of police conduct that results in a
Charter
breach". According to officer Ariss, he either abandoned or delayed
    facilitating the receipt of the Applicant's breath sample, pursuant to his
    demand therefor, based on his alleged concern for her "medical needs"
    and "to ensure she was medically fit to provide me a sample." His
    only basis for this concern, as expressed by him, was that she had fainted
    earlier. However, there was not any evidence adduced in regard to her medical
    condition or fitness by the prosecution from the paramedic, Don Hallett, who
    was perhaps in the best position to address the Applicant's medical condition
    at that point in time and particularly since she had obviously recovered from
    the fainting episode, the length of which is unknown. According to the officer
    she was clearly understanding his s. 254(2) breath demand and his demonstration
    of the ASD for the sole purpose of receiving her breath sample. As well, Dr.
    Barnes, the physician at hospital, attended her for all of three minutes
    according to the evidence of Constable Huffman with reliance on her notes. On
    the evidence adduced, I am unable to find justification for the officer's
    refusal to facilitate the receipt of the breath sample, having demanded it from
    her, based on medical concerns, and that she was upset.

[61]

To
    summarize, the trial judge made the following errors in his characterization of
    the seriousness of the
Charter
-infringing conduct: he failed to
    consider the nature of the detention; he concluded that the ASD demand was not
    made forthwith; he found that the delayed demand was unreasonable and stemmed
    from wilful blindness; and he applied a double standard to evidence of the
    respondents condition and vulnerability.

(2)

Impact on the
Charter
-Protected
    Interests of the Accused

[62]

In
    the initial part of his discussion of this second inquiry under s. 24(2), the
    trial judge correctly set out the applicable principles. He noted that the type
    of evidence involved in this case, bodily evidence in the form of the results
    of breath tests, had been specifically addressed at paras. 99-111 of the majority
    reasons in
Grant
. The trial judge then referred to the concept of
    discoverability, which in this case aggravated the infringement on the
    respondents
Charter-
protected interests. The trial judge found the
    impact of the infringement on the respondents rights under ss. 8, 9 and 10(b)
    significant, although not egregious. The trial judge returned to the evidence
    of Constable Graham, which he interpreted as evidencing a subtly coercive
    situation that deprived the respondent of her freedom to make an informed
    choice. Finally, while acknowledging that it was somewhat speculative, the
    trial judge suggested that had the respondent been given legal advice, she might
    well have refused to comply with the screening device demand. In conclusion,
    the trial judge characterized the impact of the infringement of the
    respondents
Charter
rights as considerable.

Discoverability

[63]

In
    my view, the trial judge erred in law by considering discoverability as an
    important factor in this case. The trial judges focus on discoverability
    became a proxy for the now-discredited concept of conscriptive evidence.
    Further, the trial judge engaged in impermissible speculation in assigning weight
    to discoverability as a factor.

[64]

In
R. v. Collins
, [1987] 1 S.C.R. 265, at p. 281, the Supreme Court concluded
    that the admission of evidence that deprives the accused of a fair hearing
    would bring the administration of justice into disrepute and thus warrants
    exclusion under s. 24(2). Lamer J., for the majority, held that conscriptive
    evidence renders a trial unfair (at p. 284).

[65]

In
R. v. Stillman
, [1997] 1 S.C.R. 607, at para. 80, a majority of the
    court held that the compelled taking and use of the body or of bodily
    substances may render the trial unfair. In subsequent cases, this principle was
    interpreted as leading to a rule of almost automatic exclusion. This rule of
    automatic exclusion also embraced derivative evidence, being real evidence derived
    from conscriptive evidence, usually a statement. An exception to this rule of
    automatic exclusion was discoverable conscriptive evidence; such evidence would
    not tend to render the trial unfair. Cory J., writing for the majority in
Stillman
,
    summarized the impact of the non-discoverability of conscriptive evidence, at
    para. 118:

Therefore, where the conscriptive evidence would not have been
    discovered in the absence of the unlawful conscription of the accused, its
    admission would generally tend to render the trial unfair. In those
    circumstances it is not necessary to consider the seriousness of the violation,
    or the repute of the administration of justice, as a finding that the admission
    of the evidence would render the trial unfair means that the administration of
    justice would necessarily be brought into disrepute if the evidence were not
    excluded under s. 24(2).

[66]

In
Grant
, at para. 120, the court noted that the
    conscription-discoverability doctrine had been justifiably criticized as
    overly speculative and capable of producing anomalous results. The court in
Grant
eliminated the trial fairness doctrine from
Collins
and
Stillman
,
    and concluded that discoverability was no longer determinative of admissibility
    (at para. 121). Nevertheless, in considering the admissibility of derivative
    evidence, the majority held, at para. 122, that discoverability retained a
    useful role in assessing the actual impact of the breach on the protected
    interests of the accused, that is, under the second inquiry. Paragraph 122 also
    contains the important insight that in cases where it cannot be determined
    with any confidence whether evidence would have been discovered in absence of
    the statement, discoverability will have no impact on the s. 24(2) inquiry. 
    One last point to note about discoverability as discussed in
Grant
is
    that it seemed to be limited to derivative evidence. There is no reference to
    this concept in the majoritys lengthy discussion of admissibility of bodily evidence.

[67]

The
    Supreme Court returned to discoverability in
Côté.
Writing for the
    majority, Cromwell J. examined discoverability at length and broadened the
    application of the concept beyond derivative evidence. He held that
    discoverability can play a role at the first and second
Grant
inquiries.  He defined discoverability, at para. 66, as referring to
    situations where unconstitutionally obtained evidence of any nature could have
    been obtained by lawful means had the police chosen to adopt them. At the first
    inquiry, a violation will be considered more serious if the evidence could have
    been discovered through legal means. For example, Cromwell J. observed that if
    the police could have conducted a search legally because they had the requisite
    grounds to get a warrant but failed to turn their minds to obtaining a warrant,
    the seriousness of the state conduct is heightened.

[68]

This
    aspect of discoverability plays no role in this case. Constable Ariss had only
    a reasonable suspicion that the respondent had alcohol in her body at the
    relevant time. This gave him grounds to make the demand but no more; he could
    not have obtained a warrant, and absent consent, he had no other way to
    lawfully require the respondent to provide breath for an approved screening
    device demand.

[69]

More
    relevant to this case is the effect of discoverability on the second inquiry.
    Again, referring to a violation of s. 8, Cromwell J. held, at para. 72, that the
    impact on the accuseds
Charter
-protected privacy and dignity
    interests will be attenuated by the fact that the police had the requisite
    grounds to obtain a warrant, and thus the search could have been conducted
    lawfully.

[70]

Importantly,
    however, Cromwell J., like the majority in
Grant
, emphasized that
    discoverability is not determinative and that it is important for the court not
    to engage in speculation. As he said, at para. 70:

While discoverability may still play a useful role in the s.
    24(2) analysis, it is not determinative. A finding of discoverability should
    not be seen as necessarily leading to admission of evidence. Nor should courts
    engage in speculation. As stated in
Grant
, where it cannot be
    determined with any confidence whether evidence would have been discovered in
    absence of the
Charter
breach, discoverability will have no impact on
    the s. 24(2) inquiry.

[71]

In
Côté
, Cromwell J. concluded with the direction that, where relevant, a
    court must assess the effect of the discoverability of the evidence on the
    first and second s. 24(2) inquiries in light of all the circumstances (at para.
    74).

[72]

Recently,
    the Supreme Court applied the concept of discoverability in
R. v. Cole
,
    2012 SCC 53. It held that the seriousness of the impact of a s. 8 breach under
    the second s. 24(2) inquiry was attenuated both by the diminished privacy
    interest in a school-owned computer and by the discoverability of the
    information on the computer because the officer had grounds to obtain a search
    warrant: see paras. 93, 97.

[73]

The
    trial judge in the present case discussed discoverability at two points in his
    analysis under the second inquiry. First, he held, at para. 71, that the
    Intoxilyzer evidence could not have been obtained but for the screening device
    demand:

Discoverability is a factor in addressing the impact of
Charter
breaches on
Charter
rights. It is acknowledged that without the s.
    254(2) breath analysis result, the police would not have had grounds to make
    the Intoxylizer demand of the Applicant. The results thereof would not have
    been discoverable but for the ASD result and serves to aggravate the
    infringement on the Applicant's
Charter
-protected interests.

[74]

He
    discussed discoverability again when considering the results of the screening
    device demand itself, at para. 74:

The Applicant was and continued to be in need of legal advice.
    While it is speculative, that advice might well have been that by this point in
    time, 7:16 p.m., and in these circumstances, she was no longer required to
    comply with the ASD demand made at 6:19 p.m. The "forthwith" requirement
    of s. 254(2), recognized under s. 1 of the
Charter
as a reasonable
    limit prescribed by law, demonstrably justified in a free and democratic
    society, had been spent. There no longer existed any reasonable justification
    for not having informed the Applicant of her s. 10(b)
Charter
rights
    and "without delay". Only two minutes after providing the ASD breath
    sample, she was arrested and given her rights to counsel at 7:18 p.m. by
    Officer Ariss. The impact of the infringement of her
Charter
rights
    was considerable.

[75]

In
    my view, these passages indicate that the trial judge has failed to conduct the
    proper discoverability analysis mandated by
Grant
and
Côté
.
    The first issue was not whether the Intoxylizer results were discoverable
    without the screening device demand, but whether results of the screening
    device demand were discoverable. Whether the respondent would have complied
    with a screening device demand had she been given her s. 10(b) rights was, as
    the trial judge recognized, speculative. It was speculative whether the
    respondent would have consulted counsel and speculative whether counsel would
    have advised the respondent not to comply with the demand. This was a case
    where it could not be determined with any confidence whether the results of the
    screening device demand would have been discovered in absence of the
Charter
breach. Accordingly, discoverability should have had no impact on the s. 24(2)
    inquiry.

[76]

Similarly,
    in my view, discoverability should have had no impact on the question of the
    Intoxilyzer demand. As Cromwell J. stated in
Côté
, at para. 72,  If
    the search could not have occurred legally, it is considerably more intrusive
    of the individual's reasonable expectation of privacy. The facts of this case
    do not fall within this principle. The Intoxilyzer results could have been
    obtained legally. Constable Ariss had the requisite grounds to make the
    screening device demand and had he facilitated the test promptly after the
    demand, the test would have been lawful and would have led to a valid
    Intoxylizer demand.

Analytical Approach to the Second
    Inquiry

[77]

In
    my view, the trial judge adopted an erroneous approach to the second inquiry
    generally. The majority of the Supreme Court in
Grant
mandated, at
    paras. 76-77, that the court evaluate the extent to which the breach actually
    undermined the interests protected by the right infringed. This requires the
    court to identify the interests engaged by the infringed right and examine the
    degree of impact from the violation.

[78]

In
    this case, the trial judge found infringement of ss. 8, 9 and 10(b) of the
Charter
.
    In a case, as here, involving the seizure of breath samples, the principal
    focus will usually be on the s. 8 violation and hence the interests engaged by
    the protection against unreasonable search and seizure. Those interests are
    privacy and human dignity generally, as well as bodily integrity in the case of
    bodily samples:
Grant
, at paras. 78, 104.

[79]

The
    next step is to identify the degree of impact. In
Grant
, at para. 109,
    the majority identified a spectrum of seriousness of intrusion from the highly
    intrusive, such as the forcible taking of blood samples or dental impressions,
    to the relatively innocuous, such as fingerprint or iris recognition. At para.
    111, the court identified breath samples as falling at the relatively
    non-intrusive end of the spectrum. This is where the analysis should have begun
    in this case. In his discussion of the second inquiry at para. 70, the trial
    judge recognized the relative non-intrusiveness of breath test evidence but
    only where the breach has been less egregious and the intrusion into privacy,
    bodily integrity and dignity less severe. In doing so, he conflated the first
    and second inquiries. Properly understood, the impact of the s. 8 violation was
    minimal.

[80]

The
    trial judge dealt with the impact of the ss. 9 and 10(b) violations at paras.
    73-74 of his reasons:

In
Grant
, the court commented, with regard to bodily
    evidence, that the "less egregious" the
Charter
violation
    and the "less severe" the intrusion of privacy, bodily integrity and
    dignity, reliable evidence may be admitted as is often the case with breath
    sample evidence. The evidence of Officer Graham, herself a breathalyzer
    technician with nine years experience, was that when she attended the
    examining room Officer Ariss was explaining to the Applicant "the requirement
    of Tiffany to provide a sample into the Alcotest 7410 GLC", which had
    followed the officer again testing the ASD. The only reasonable inference was
    that the Applicant's liberty was being and would be constrained until such time
    as she furnished a breath sample. As in the
Grant
case, she too was
    "into a subtly coercive situation that deprived" her of her
    "freedom to make an informed choice as to how to respond." [
Grant
,
    at para. 135.]

The Applicant was and continued to be in need of legal advice.
    While it is speculative, that advice might well have been that by this point in
    time, 7:16 p.m., and in these circumstances, she was no longer required to
    comply with the ASD demand made at 6:19 p.m. The "forthwith"
    requirement of s. 254(2), recognized under s. 1 of the
Charter
as a
    reasonable limit prescribed by law, demonstrably justified in a free and
    democratic society, had been spent. There no longer existed any reasonable
    justification for not having informed the Applicant of her s. 10(b)
Charter
rights and "without delay". Only two minutes after providing the ASD
    breath sample, she was arrested and given her rights to counsel at 7:18 p.m. by
    Officer Ariss. The impact of the infringement of her
Charter
rights
    was considerable.

[81]

I
    will deal first with the impact of the s. 9 violation. The trial judge did not
    explicitly identify the state conduct that led to a violation of s. 9 of the
Charter.
I assume that he must have had in mind the detention that he found commenced at
    5:50 p.m., and that he viewed Ariss failure to make the demand at the time he
    formed the grounds as constituting a violation of the respondents s. 9
    protection against arbitrary detention. I have held above that the respondent
    was not detained at 5:50, but only at 6:19. I will assume that the respondent
    was illegally detained shortly thereafter because the provision of the sample
    was not facilitated forthwith, in accordance with s. 254(2).

[82]

The
    interests engaged by s. 9 are usually liberty, freedom of choice and, sometimes,
    privacy. The impact on the respondents liberty interests was, in my view,
    minimal. While she was detained in law from 6:19 until she provided the samples
    for analysis by the Intoxilyzer, the length and nature of the detention, as I
    have said, was mostly governed not by the demands of the police but the
    exigencies of her physical condition. From 6:19 until 7:06, the respondent was
    either in an ambulance or at the hospital awaiting care by a physician. It is
    true that Ariss was present during most of this time, but there is no
    suggestion that his presence changed the nature of the detention. The detention
    as a result of state action only began at 7:16, when the respondent complied
    with the demand. The next period of detention was to facilitate the
    respondents consultation with counsel and was at the direction of the
    physician, who directed that the respondent remain at the hospital for
    observation for 30 minutes. There is no suggestion that the subsequent delay in
    facilitating the Intoxilyzer test was unreasonable or particularly onerous.

[83]

The
    trial judge correctly identified freedom of choice as the interest impacted in
    this case by the violations of ss. 9 and 10(b). In my view, the impact of the
    s. 9 and 10(b) breaches on the respondents freedom of choice was significant. The
    respondent, who was in need of legal advice, was detained and not afforded her
    right to counsel until 7:32. She was, as noted by the trial judge in his
    analysis under the first inquiry, vulnerable as a result of her emotional
    condition and her consumption of alcohol. Her right to choose whether to speak
    to counsel was seriously impacted.

[84]

To
    summarize, the trial judge made the following two errors in his assessment of
    the impact on the respondents
Charter
-protected interests: he improperly
    considered discoverability as a factor; and he failed to first identify the
    interests engaged by the
Charter
violations and then assess the degree
    of impact on those interests, as required under the second inquiry.

[85]

On
    the whole, when this second inquiry is approached properly and analyzed in
    accordance with the standards set out in
Grant
and
Côté
, the
    impact on the respondents
Charter
-protected rights was in the middle
    of the spectrum. While the impact on her freedom to choose was significant, the
    impact on her privacy and liberty interests was minimal.

(3)

Societys Interest in
    an Adjudication on the Merits

[86]

The
    trial judge identified the three factors in this third inquiry as the
    reliability of the evidence, the importance of the evidence to the Crowns case
    and the seriousness of the offence. The trial judge correctly noted that the
    breath test evidence was reliable and that its exclusion would substantially undermine
    the Crowns case. He also noted McLachlin C.J.s statement for the majority of
    the Supreme Court in
R. v. Harrison
, 2009 SCC 34, [2009] 2 S.C.R. 494,
    at para. 34, that the seriousness of the offence not take on disproportionate
    significance. He held that the public interest in having the case decided on
    the merits favours admission of the breath test results. I agree with this
    conclusion.

(4)

Balancing the Three
    Lines of Inquiry

[87]

It
    is for the trial judge to weigh the various indications, and where the trial
    judge has considered the proper factors, appellate courts should accord
    considerable deference to the trial judges ultimate determination:
Grant
,
    at para. 86. I have identified several errors by the trial judge which, in my
    view, undermine his ultimate determination.

[88]

As
    well, in my view, the trial judge erred in the weighing process itself. When balancing
    the three lines of inquiry, the trial judge relied heavily on two cases:
R.
    v. Woods
, 2005 SCC 42, [2005] 2 S.C.R. 205, and
R. v. Wills
(1992), 7 O.R. (3d) 337 (C.A.). While the trial judge recognized that
Woods
was decided before
Grant
and
Harrison,
he failed to take this
    factor into account. The Supreme Courts entire reasoning on s. 24(2) in
Woods
is found at paras. 47 and 48 of that decision:

It is common ground that the results of the ASD test and of the
    subsequent breathalyzer test were inadmissible against the respondent if the
    initial breath sample provided by him was neither voluntary nor obtained under
    the statutory authority of s. 254(2) of the
Criminal Code
.

For the reasons given, I have concluded that the respondent's
    ASD breath sample was inadmissible on either basis and that the breathalyzer
    evidence upon which he was convicted was therefore unlawfully obtained and
    inadmissible as well.

[89]

This
    conclusion is a product of the pre-
Grant
law that had developed an
    almost automatic exclusionary rule for breath test evidence. That approach was
    expressly overruled in
Grant
, at para. 107. In its place is the
    analysis based on the three inquiries, which will often favour admission of
    breath test evidence, as explained at para. 111 of
Grant
:

While each case must be considered on its own facts, it may be
    ventured in general that where an intrusion on bodily integrity is deliberately
    inflicted and the impact on the accused's privacy, bodily integrity and dignity
    is high, bodily evidence will be excluded, notwithstanding its relevance and
    reliability. On the other hand, where the violation is less egregious and the
    intrusion is less severe in terms of privacy, bodily integrity and dignity,
    reliable evidence obtained from the accused's body may be admitted. For
    example, this will often be the case with breath sample evidence, whose method
    of collection is relatively non-intrusive.

[90]

The
    trial judge briefly referred to para. 111 of
Grant
but failed to address
    this holding when he came to consider the
Woods
decision. Rather, he
    appears to have interpreted
Woods
as supporting his view, expressed at
    para. 88 of his reasons, that the delay in administering the screening device
    demand and in failing to advise the appellant of her s. 10(b) rights strikes
    at the very core of the administration of justices repute in the long term.

[91]

The
    trial judges reliance upon this courts decision in
Wills
was
    similarly flawed. The trial judge relied upon the following passage from p. 347
    of the reasons:

Given the personal privacy interests which underlie s. 8 of the
Charter
, I see no reason to differentiate between the taking of a
    person's breath and the taking of a person's blood or urine, insofar as the
    applicability of s. 8 is concerned.
The state capture, for investigative
    purposes, of the very breath one breathes constitutes a significant state
    intrusion into one's personal privacy
. Section 8 concerns are clearly
    engaged by such conduct. [Emphasis added.]

[92]

Again,
    this approach to breath samples was overruled by the majority of the court in
Grant
,
    at para. 111. The court has recognized that breath sample evidence is
    relatively non-intrusive and is not the significant state intrusion into ones
    personal privacy described in
Wills
.

[93]

Given
    the errors by the trial judge in his analysis of the first and second lines of
    inquiry and in his balancing of the interests, it is open to this court to
    balance the various factors without the usual deference that is accorded the
    trial court.

[94]

Properly
    understood, the first and third lines of inquiry favour admission of the
    evidence: the first inquiry favours admission and the third inquiry strongly
    favours admission. The second line of inquiry favours exclusion, but not
    strongly. This was not a case of serious state abuse, and the breaches of the
    respondents rights were driven, in a significant respect, by the unusual
    circumstances. On balance, the circumstances favour admissibility of the
    evidence. The respondent has not met her burden of showing that the admission
    of the evidence could bring the administration of justice into disrepute.

DISPOSITION

[95]

Accordingly,
    I would allow the appeal, set aside the acquittals and order a new trial.

Released: WKW February 21, 2013

M.
    Rosenberg J.A.

I
    agree W.K. Winkler C.J.O.

I
    agree Alexandra Hoy J.A.


